Case: 10-50806 Document: 00511480006 Page: 1 Date Filed: 05/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 17, 2011
                                     No. 10-50806
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

MIGUEL RIVERA,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:03-CR-466-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Miguel Rivera pleaded guilty of possession with intent to distribute co-
caine and possession of a firearm in furtherance of a drug trafficking crime.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50806 Document: 00511480006 Page: 2 Date Filed: 05/17/2011

                                   No. 10-50806

Judgment was entered in March 2007. More than three years later, Rivera filed
a notice of appeal and motions seeking in forma pauperis (“IFP”) status, record
transcripts, and appointment of counsel. The district court denied the motions.
      Rivera moves this court for leave to proceed IFP and for appointment of
counsel. We may dismiss an appeal during consideration of an interlocutory mo-
tion if the appeal “is frivolous and entirely without merit.” 5 TH C IR. R. 42.2.
Rivera did not file his notice of appeal within the required period after the entry
of judgment or within the time for requesting the district court to extend the
deadline. See F ED. R. A PP. P. 4(b)(1), (4). He is not entitled to have the untimeli-
ness of his notice of appeal disregarded. See United States v. Leijano-Cruz, 473
F.3d 571, 574 (5th Cir. 2006).
      Rivera’s motions for the appointment of counsel and to proceed IFP are
DENIED. His delinquent appeal is DISMISSED as frivolous. See 5 TH C IR.
R. 42.2. All other outstanding motions are DENIED.




                                          2